 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   SOKUNTHEARY HENG,                          Case No. SA CV 19-01284 JVS
                                                          (RAO)
12                      Petitioner,
13          v.
                                                JUDGMENT
14   WILLIAM BARR, et al.,
15                      Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that this action is dismissed with
20   prejudice.
21

22   DATED: December 11, 2019
23
                                          JAMES V. SELNA
24                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
